By the Court :
It is entirely clear that the record shows no judgment or final order of the probate court that can be reviewed on error. The statute provides for further proceedings subsequent to the appointment of the *162committee, which may result in the complete exoneration of the upper county and of the lands therein from any burden for the proposed improvement of the water course, or in a final order or judgment imposing such burden. If the former result shall be reached through the report of the committee that the upper county should bear no part of the burden, there can be no ground for a proceeding in error in its behalf, nor can there be until such burden is imposed by the judgment or order of the court.

Judgment affirmed.

Shauck, C. J., Spear, Burket and Davis, JJ., concur.